Kruse, J. (concurring):
I concur in the opinion of the presiding justice save in one respect. I think the ballot should have Contained the.numbering and heading of the questions as stated in section 16 of the Liquor Tax Law (Laws of 1896, chap. 112, as amd. by Laws of 1905, chap. 680), but the omission of the election -officers 'to furnish ballots of that description did not of itself invalidate the election, and is not sufficient to warrant ordering a new election in view of the fact that the voters were not misled and the election affected thereby.